*1061MEMORANDUM OF DECISION.
Terry Couture, the residuary beneficiary of the testator, Herbert Packard Carey, appeals from a judgment of the Kennebec County Probate Court finding the appellee, Simone MacKenzie, was entitled to the property conditionally devised to her by the testator. With no transcript of the Probate Court proceedings before us, we must assume the court had sufficient evidence to support its findings and therefore affirm its judgment. See Baker v. Baker, 444 A.2d 982, 984 (Me.1982).
The entry is:
Judgment affirmed.
All concurring.